 

Exhibit 10.1

 

Execution Version

 



AMENDMENT NO. 5 and Consent, dated as of March 16, 2020 (this “Agreement”),
among DUKE ENERGY CORPORATION (the “Company”), DUKE ENERGY CAROLINAS, LLC (“Duke
Energy Carolinas”), DUKE ENERGY OHIO, INC. (“Duke Energy Ohio”), DUKE ENERGY
INDIANA, LLC (“Duke Energy Indiana”), DUKE ENERGY KENTUCKY, INC. (“Duke Energy
Kentucky”), DUKE ENERGY PROGRESS, LLC (f/k/a PROGRESS ENERGY CAROLINAS, INC.)
(“Duke Energy Progress”), DUKE ENERGY FLORIDA, LLC (f/k/a PROGRESS ENERGY
FLORIDA, INC.) (“Duke Energy Florida”) and PIEDMONT NATURAL GAS COMPANY, INC.
(“Piedmont”), the LENDERS party hereto (the “Lenders”), the ISSUING LENDERS
party hereto (the “Issuing Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

 

A.                Reference is made to the Credit Agreement dated as of November
18, 2011 (as amended by Amendment No. 1 and Consent dated as of December 18,
2013, Amendment No. 2 and Consent dated as of January 30, 2015, Amendment No. 3
and Consent dated as of March 16, 2017 and Amendment No. 4 and Consent dated as
of March 18, 2019, the “Existing Credit Agreement”), among the Company, Duke
Energy Carolinas, Duke Energy Ohio, Duke Energy Indiana, Duke Energy Kentucky,
Duke Energy Progress, Duke Energy Florida and Piedmont (the “Borrowers”), the
Lenders party thereto (the “Existing Lenders”) and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as swingline lender (in such capacity, the
“Swingline Lender”).

 

B.                 The Company has requested to exercise one of the two
remaining extension options pursuant to Section 2.01(b) of the Existing Credit
Agreement to extend the Commitment Termination Date for one year (the
“Extension”).

 

C.                 The Borrowers have requested that certain amendments be made
to the Existing Credit Agreement, including resetting the Company’s extension
options so the Company has two extension options remaining, as more fully set
forth herein (the “Amendments”).

 

D.                The Lenders party hereto have agreed to the Extension of the
Existing Credit Agreement and the Amendments of the Existing Credit Agreement as
set forth herein and as amended hereby (the Existing Credit Agreement as so
amended being referred to as the “Amended Credit Agreement”).

 

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Terms Generally. (a) The rules of construction set forth in Section
1.01 of the Amended Credit Agreement shall apply mutatis mutandis to this
Agreement. Capitalized terms used but not defined herein have the meanings
assigned thereto in the Amended Credit Agreement.

 

(b) As used in this Agreement, “Effective Date” shall have the meaning assigned
to such term in Section 6.

 



 

 

 

SECTION 2. Amendments to Existing Credit Agreement.

 

(a) Definitions.

 

(i)           Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following defined terms in the appropriate alphabetical order:

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Amendment No. 5” means that certain Amendment No. 5 and Consent, dated as of
March 16, 2020, among the Borrowers, the lenders party thereto and the
Administrative Agent.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
London Interbank Offered Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
London Interbank Offered Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrowers
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 



 

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the London Interbank Offered Rate:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the London Interbank Offered Rate permanently or indefinitely ceases to provide
the London Interbank Offered Rate; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the London Interbank Offered Rate:

 

(1)a public statement or publication of information by or on behalf of the
administrator of the London Interbank Offered Rate announcing that such
administrator has ceased or will cease to provide the London Interbank Offered
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the London Interbank Offered Rate;

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the London Interbank Offered Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the London Interbank Offered Rate, a resolution authority with jurisdiction
over the administrator for the London Interbank Offered Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the London Interbank Offered Rate, which states that the administrator of
the London Interbank Offered Rate has ceased or will cease to provide the London
Interbank Offered Rate permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the London Interbank Offered Rate; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the London Interbank Offered Rate announcing that the
London Interbank Offered Rate is no longer representative.

 



 

 

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the London
Interbank Offered Rate and solely to the extent that the London Interbank
Offered Rate has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the London Interbank Offered
Rate for all purposes hereunder in accordance with Section 8.01(b) and (y)
ending at the time that a Benchmark Replacement has replaced the London
Interbank Offered Rate for all purposes hereunder pursuant to Section 8.01(b).

 

“Early Opt-in Election” means the occurrence of:

 

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrowers) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 8.01(b) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
London Interbank Offered Rate, and

 

(2)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fifth Amendment Effective Date” means March 16, 2020, being the date on which
Amendment No. 5 became effective.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 



 

 

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

(i)             Bail-In Action Definition. The definition of “Bail-In Action” is
hereby amended and restated in its entirety as follows:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

(ii)            Bail-In Legislation Definition. The definition of “Bail-In
Legislation” is hereby amended and restated in its entirety as follows:

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

(iii)           Write-Down and Conversion Powers Definition. The definition of
“Write-Down and Conversion Powers” is hereby amended and restated in its
entirety as follows:

 



 

 

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

(iv)          Replacement Rate Definitions. Section 1.01 of the Existing Credit
Agreement is hereby amended by deleting the defined terms “Replacement Rate” and
“Replacement Rate Conforming Changes” from that Section.

 

(b) Amendment to Article I. Article 1 of the Existing Credit Agreement is hereby
amended by adding the following language as a new Section 1.05:

 

“Section 1.05.  Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “London Interbank Offered Rate” or with respect to any rate that
is an alternative or replacement for or successor to any such rate (including,
without limitation, any Benchmark Replacement) or the effect of any of the
foregoing, or of any Benchmark Replacement Conforming Changes.”

 

(c) Benchmark Replacement. Each reference to the “Replacement Rate” throughout
the Existing Credit Agreement is hereby deleted and the term “Benchmark
Replacement” is substituted therefor.

 

(d) Amendment to Section 2.01(b). Section 2.01(b) of the Existing Credit
Agreement is hereby amended by deleting the term “Fourth Amendment Effective
Date” and substituting the term “Fifth Amendment Effective Date” therefor.

 

(e) Amendment to Section 2.06(b). Section 2.06(b) of the Existing Credit
Agreement is hereby amended by deleting the following sentences thereof:

 

“Upon any determination or giving of notice in respect of clauses (i), (ii) or
(iii) in Section 8.01(b) and until a Replacement Rate shall be determined in
accordance with Section 8.01(b), (i) the obligation of the Lenders to make or
maintain Euro-Dollar Loans shall be suspended, (ii) the LIBOR Market Index Rate
component shall no longer be utilized in determining the Base Rate and (iii) any
request by the Borrower to borrow Swingline Loans shall be ineffective.  Upon
any determination or giving of notice in respect of clauses (i), (ii) or (iii)
in Section 8.01(b), the Borrower may revoke any pending Notice of Borrowing of,
conversion to or continuation of Euro-Dollar Loans (to the extent of the
affected Euro-Dollar Loans or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Base Rate Borrowing (subject
to the foregoing clause (ii)) in the amount specified therein.”

 

(f) Amendment to Section 4.09. Section 4.09 of the Existing Credit Agreement is
hereby amended by deleting the term “Fourth Amendment Effective Date” and
substituting the term “Fifth Amendment Effective Date” therefor.

 



 

 

 

(g) Amendment to Section 8.01(a). Section 8.01(a) of the Existing Credit
Agreement is hereby amended by (1) deleting the phrase “Unless and until a
Replacement Rate is implemented in accordance with clause (b) below” and
substituting the phrase “Subject to Section 8.01(b)” therefor, (2) delieting the
word “and” before clause (v) thereof, and (3) adding the following as a new
clause (vi) immediately following clause (v) thereof:

 

“and (vi) any request by the Borrower to borrow Swingline Loans shall be
ineffective.”

 

(h) Amendment to Section 8.01(b). Section 8.01(b) of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“(b)          Effect of Benchmark Transition Event.

 

(i)       Benchmark Replacement. Notwithstanding anything to the contrary
herein, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrowers may amend
this Agreement to replace the London Interbank Offered Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the London Interbank Offered
Rate with a Benchmark Replacement pursuant to this Section 8.01(b) will occur
prior to the applicable Benchmark Transition Start Date.

 

(ii)      Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent in
consultation with the Borrowers will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 

(iii)     Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrowers and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 8.01(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 8.01(b).

 



 

 

 

(iv)       Benchmark Unavailability Period. Upon the Borrowers’ receipt of
notice of the commencement of a Benchmark Unavailability Period, (i) the
Borrowers may revoke any request for a Euro-Dollar Loan of, conversion to or
continuation of Euro-Dollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrowers will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans, (ii) the obligation of the Lenders to make or
maintain Euro-Dollar Loans shall be suspended, (iii) the LIBOR Market Index Rate
component shall no longer be utilized in determining the Base Rate and (iv) any
request by the Borrowers to borrow Swingline Loans shall be ineffective.”

 

(i) Amendment to Section 9.01(a)(x). Section 9.01(a)(x) of the Existing Credit
Agreement is hereby amended by deleting the term “Amendment No. 4” and
substituting the term “Amendment No. 5” therefor.

 

(j) Amendment to Section 9.16. Section 9.16 of the Existing Credit Agreement is
hereby amended by (1) deleting the phrase “EEA Financial Institution” where it
appears in such Section and substituting the phrase “Affected Financial
Institution” therefor, and (2) deleting the phrases “an EEA Resolution
Authority” and “any EEA Resolution Authority” where each such phrase appears in
such Section and substituting the phrase “the applicable Resolution Authority”
therefor.

 

(k) QFC Stay Language. Article 9 of the Existing Credit Agreement is hereby
amended by adding the following language as a new Section 9.17:

 

“Section 9.17    Acknowledgement Regarding Any Supported QFCs. To the extent
this Agreement provides support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



 

 

 

(b)       As used in this Section 9.17, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

SECTION 3. Extension of Commitment Termination Date. Each Lender, by executing
this Agreement hereby agrees, effective as of Effective Date, to extend its
Commitment and Commitment Termination Date under the Existing Credit Agreement
for one year to March 16, 2025 pursuant to Section 2.01(b) of the Existing
Credit Agreement. After giving effect to this Agreement, the Borrowers will have
two (2) remaining extension options available under Section 2.01(b) of the
Amended Credit Agreement. Any Lender which does not execute this Agreement shall
be deemed to have elected not to extend the Commitment Termination Date, and the
Commitment of each non-extending Lender shall terminate on its Commitment
Termination Date determined without giving effect to such requested extension.

 

SECTION 4. Confirmation of Commitments. (a) Each Lender, by executing this
Agreement confirms that on the Effective Date after giving effect to this
Agreement the Commitment of such Lender under the Amended Credit Agreement shall
be as set forth on such Lender’s executed signature page to this Agreement.

 

(b) Each Borrower agrees to execute and deliver a Note, if required by a Lender,
payable to the order of such Lender reflecting the Commitments set forth on the
Commitment Schedule to the Amended Credit Agreement pursuant to Section 2.04(b)
of the Amended Credit Agreement.

 



 

 

 

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each Borrower party hereto represents and warrants to
the Administrative Agent and each of the Lenders that:

 

(a) The execution, delivery and performance by such Borrower of this Agreement
and the Notes are within such Borrower’s powers, have been duly authorized by
all necessary company action, require no action by or in respect of, or filing
with, any Governmental Authority (except for consents, authorizations or filings
which have been obtained or made, as the case may be, and are in full force and
effect) and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation, by laws,
certificate of formation or the limited liability company agreement of such
Borrower or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon such Borrower or result in the creation or
imposition of any Lien on any asset of such Borrower or any of its Material
Subsidiaries.

 

(b) This Agreement constitutes a valid and binding agreement of such Borrower
and each Note, if and when executed and delivered by it in accordance with this
Agreement, will constitute a valid and binding obligation of such Borrower, in
each case enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity.

 

(c) Each of the representations and warranties made by such Borrower in Article
4 of the Amended Credit Agreement is true and correct in all material respects
on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case they shall be true
and correct on and as of such earlier date); provided that any representation
and warranty that is qualified by materiality or material adverse effect shall
be true and correct in all respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case they shall be true and correct on and as of such earlier date).

 

(d) No Event of Default or Default has occurred and is continuing as of the date
hereof.

 

SECTION 6. Conditions to Effectiveness. The Amendments in Section 2 and the
Extension in Section 3 shall become effective as of the date (the “Effective
Date”) on which each of the following conditions precedent shall have been
satisfied:

 

(a) (1) With respect to the Amendments in Section 2, the Administrative Agent
shall have received duly executed counterparts of this Agreement from the
Borrowers and the Required Lenders consenting to this Agreement, and (2) with
respect to the Extension in Section 3, the Administrative Agent shall have
received duly executed counterparts of this Agreement from the Borrowers and the
Lenders having Commitments in an aggregate amount equal to at least 51% of the
Commitments in effect on the Effective Date.

 

(b) The Assignment and Assumption Agreement among the Company, the
Administrative Agent, Truist Bank, Bank of Montreal, Chicago Branch, and the
Issuing Lenders shall have been executed and be effective substantially
concurrent with the execution of this Agreement.

 



 

 

 

(c) The Administrative Agent shall have received (1) an opinion of internal
counsel of each Borrower, substantially in the form of Exhibit B to the Existing
Credit Agreement and (2) an opinion of Parker Poe Adams & Bernstein LLP, special
counsel for the Borrowers, substantially in the form of Exhibit C to the
Existing Credit Agreement, and, in each case, covering such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;

 

(d) The Administrative Agent shall have received a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of the
Company, dated the Effective Date, to the effect set forth in clauses (c) and
(d) of Section 5 above;

 

(e) The Administrative Agent shall have received all documents it may have
reasonably requested prior to the Effective Date relating to the existence of
the Borrowers, the corporate authority for and the validity of this Agreement
and the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

 

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, fees and expenses required to be
paid or delivered by the Company on the Effective Date pursuant to the certain
fee letter dated as of February 20, 2020 among the arrangers party thereto and
the Company, and to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Company hereunder.

 

(g) The Administrative Agent shall have received, at least three Domestic
Business Days prior to the Effective Date, all documentation and other
information about the Borrowers that shall have been reasonably requested by the
Administrative Agent in writing at least 10 Domestic Business Days prior to the
Effective Date and that the Administrative Agent reasonably determines is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act and the Beneficial Ownership Regulation.

 

SECTION 7. Effect of Amendments. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or each of the Lenders under the Existing Credit Agreement and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Borrower to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement in similar or different circumstances. This Agreement
shall apply and be effective only with respect to the provisions of the Existing
Credit Agreement specifically referred to herein.

 

SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Amended Credit Agreement.

 



 

 

 

SECTION 9. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other means of electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement constitutes the entire contract among the parties hereto with respect
to the subject matter hereof and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

SECTION 10. Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

 

SECTION 11. Expenses. The Borrowers shall pay all reasonable and documented fees
and expenses of counsel to the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Agreement.

 

SECTION 12. APPLICABLE LAW, SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
EACH BORROWER AND EACH LENDER PARTY HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK COUNTY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH BORROWER AND EACH LENDER PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

SECTION 13. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENTS, THE ISSUING
LENDERS AND THE LENDERS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 14. Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

 

SECTION 15. Headings. The headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.

  

[Remainder of this page intentionally left blank]

  

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

  DUKE ENERGY CORPORATION   By:     /s/ Michael Hendershott     Name: Michael
Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 20-2777218

 

  DUKE ENERGY CAROLINAS, LLC   By:   /s/ Michael Hendershott     Name: Michael
Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 56-0205520

 

  DUKE ENERGY OHIO, INC.   By:   /s/ Michael Hendershott     Name: Michael
Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 31-0240030

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  DUKE ENERGY INDIANA, LLC   By:   /s/ Michael Hendershott     Name: Michael
Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 35-0594457

 

  DUKE ENERGY KENTUCKY, INC.   By:   /s/ Michael Hendershott     Name: Michael
Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 31-0473080

 

  DUKE ENERGY PROGRESS, LLC   By:   /s/ Michael Hendershott     Name: Michael
Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 56-0165465

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  DUKE ENERGY FLORIDA, LLC   By:   /s/ Michael Hendershott     Name: Michael
Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 59-0247770

 

  PIEDMONT NATURAL GAS COMPANY, INC.   By:   /s/ Michael Hendershott     Name:
Michael Hendershott     Title: Assistant Treasurer     Address: 550 South Tryon
Street
Charlotte, NC 28202     Attention: Treasury Department     Telecopy
number: 704-382-4935     Taxpayer
ID: 56-0556998

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  WElls fargo Bank, National Association, individually and as Administrative
Agent, Issuing Lender, Swingline Lender and Lender         By       /s/ Patrick
Engel       Name:    Patrick Engel     Title: Managing Director

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  Bank of America, N.A., as Lender and Issuing Lender           By /s/ Gerard P.
Rooney       Name:     Gerard P. Rooney       Title: Managing Director




  For any Lender requiring a second signature block:         By         Name:   
      Title:

 

  Commitment under Amended Credit Agreement:             $     400,000,000

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as Lender and Issuing Lender           By /s/ Tom
K. Martin       Name:    Tom K. Martin       Title: Vice President            
For any Lender requiring a second signature block:           By         Name:   
        Title:  



 

  Commitment under Amended Credit Agreement:             $      400,000,000

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  Mizuho Bank, Ltd., as Lender and Issuing Lender             By /s/ Edward
Sacks       Name:    Edward Sacks       Title: Authorized Signatory

 

  Commitment under Amended Credit Agreement:             $     400,000,000

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  Bank of China, New York Branch., as Lender and Issuing Lender             By
/s/ Raymond Qiao       Name:    Raymond Qiao       Title: Executive Vice
President

 

  Commitment under Amended Credit Agreement:             $     400,000,000

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

  BARCLAYS BANK PLC, as Lender and Issuing Lender              By /s/ Sydney G.
Dennis       Name:    Sydney G. Dennis       Title: Director             For any
Lender requiring a second signature block:           By         Name:          
  Title:  

 

  Commitment under Amended Credit Agreement:             $     400,000,000

 



[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

 

CITIBANK, N.A., as Lender and Issuing Lender

 

    By /s/ Richard D. Rivera       Name:     Richard Rivera       Title: Vice
President

 

Commitment under Amended Credit Agreement:

 

 $   400,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender and Issuing Lender

 

    By /s/ Judith Smith       Name:     Judith Smith       Title: Authorized
Signatory

 

    By /s/ Nicolas Thierry       Name:     Nicolas Thierry       Title:
Authorized Signatory

 

Commitment under Amended Credit Agreement:

 

    $    400,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

Royal Bank of Canada, as Lender and Issuing Lender

 

    By /s/ Martina Wellik       Name:     Martina Wellik       Title: Authorized
Signatory



 

Commitment under Amended Credit Agreement:

 

    $    400,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

MUFG BANK, LTD., as Lender and Issuing Lender:

 

    By /s/ Robert MacFarlane       Name:     Robert MacFarlane       Title:
Director

 

For any Lender requiring a second signature block:

 

    By         Name:           Title:

 

Commitment under Amended Credit Agreement:

 

    $    400,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

Truist Bank, as successor by merger to SunTrust Bank and formerly known as
Branch Banking and Trust Company, as Lender

 

    By /s/ Arize Agumadu       Name:     Arize Agumadu       Title: Vice
President

 

For any Lender requiring a second signature block:

 

    By         Name:             Title:  

 

Commitment under Amended Credit Agreement:

 

    $    400,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

    By /s/ Alex Rolfe       Name:     Alex Rolfe       Title: Vice President

 

Commitment under Amended Credit Agreement:

 

    $    337,500,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

SUMITOMO MITSUI BANKING CORPORATION, as Lender

 

    By /s/ Katie Lee       Name:     Katie Lee       Title: Director

 

Commitment under Amended Credit Agreement:

 

    $    337,500,000

 



[Signature Page to Amendment No. 5 and Consent]

 







 

BNP Paribas, as Lender

 

    By /s/ Denis O’Meara       Name:     Denis O’Meara       Title: Managing
Director

 

For any Lender requiring a second signature block:

 

    By /s/ Theodore Sheen       Name:     Theodore Sheen       Title: Director



 

Commitment under Amended Credit Agreement:

 

    $    325,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

GOLDMAN SACHS BANK USA, as Lender

 

    By /s/ Jacob Elder       Name:     Jacob Elder       Title: Authorized
Signatory

 

Commitment under Amended Credit Agreement:

 

    $    325,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 







 

 

Morgan Stanley Bank, N. A., as Lender         By /s/ Alysha Salinger      
Name:    Alysha Salinger     Title: Authorized Signatory

 

  Commitment under Amended Credit Agreement:                            $
    325,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

TD Bank, N.A., as Lender         By /s/ Shannon Batchman       Name:    Shannon
Batchman     Title: Senior Vice President

 

Commitment under Amended Credit Agreement:                          $
    325,000,000 

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

The Bank of Nova Scotia, as Lender         By /s/ David Dewar       Name:   
David Dewar     Title: Director

 

Commitment under Amended Credit Agreement:                          $
    325,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender         By /s/ James O’Shaughnessy    
  Name:    James O’Shaughnessy     Title: Vice President

 

Commitment under Amended Credit Agreement:                          $
    325,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

KEYBANK NATIONAL ASSOCIATION, as Lender         By /s/ Lisa A. Ryder      
Name:    Lisa A. Ryder     Title: Senior Vice President

 

Commitment under Amended Credit Agreement:                          $
    175,000,000.00

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

REGIONS BANK, as Lender         By /s/ Tedrick Tarver       Name:    Tedrick
Tarver     Title: Director

 

Commitment under Amended Credit Agreement:                          $
    175,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH, as Lender         By /s/ Juan Galan    
  Name:    Juan Galan     Title: Managing Director

 

    By /s/ Rita Walz-Cuccioli       Name:    Rita Walz-Cuccioli     Title:
Executive Director

 

Commitment under Amended Credit Agreement:                          $
    175,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

The Bank of New York Mellon, as Lender         By /s/ Richard K. Fronapfel, Jr.
      Name:    Richard K. Fronapfel, Jr.     Title: Director

 

Commitment under Amended Credit Agreement:                          $
    175,000,000.00

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

The Northern Trust Company, as Lender         By /s/ Andrew D. Holtz      
Name:    Andrew D. Holtz     Title: Senior Vice President

 

Commitment under Amended Credit Agreement:                          $
    175,000,000.00

 

[Signature Page to Amendment No. 5 and Consent]

 



 

 

 

Bank of Montreal, Chicago Branch, as Lender         By /s/ Rahul D. Shah      
Name:    Rahul D. Shah     Title: Managing Director

 

Commitment under Amended Credit Agreement:                          $
    100,000,000

 

[Signature Page to Amendment No. 5 and Consent]

 



 

